Case 9:17-cv-00023-RC-KFG Document 86 Filed 09/15/20 Page 1 of 2 PageID #: 768



                           **NOT FOR PRINTED PUBLICATION**
                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


JASON J. HERNANDEZ                                  §

VS.                                                 §               CIVIL ACTION NO. 9:17-CV-23

GREG ABBOTT, et al.,                                §

                           ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION
        Plaintiff, Jason J. Hernandez, an inmate confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act (“ADA”) and the

Rehabilitation Act (“RA”) against the following defendants: Governor Greg Abbott, TDCJ

Executive Director Brian Collier, Robert Grant, Tod Harris, Eva Shiver, and Michael Butcher.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the following: (1) granting defendant Abbott’s Motion to Dismiss in

its entirety, (2) dismissing plaintiff’s ADA and RA claims against all the defendants for lack of

subject matter jurisdiction and for failure to state a claim, (3) dismissing plaintiff’s official capacity

claims against all the defendants for money damages for lack of subject matter jurisdiction, and (4)

denying defendant Collier, Harris, Grant, Shiver and Butcher’s 12(b)(1) and 12(b)(6) Motion to

Dismiss requesting dismissal of plaintiff’s Fourteenth and Eighth Amendment claims.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 9:17-cv-00023-RC-KFG Document 86 Filed 09/15/20 Page 2 of 2 PageID #: 769




                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge. It is, further,

       ORDERED that plaintiff’s Fourteenth and Eighth Amendment claims pursuant to 42 U.S.C.

§ 1983 against defendants Collier, Harris, Grant, Shriver and Butcher as outlined in the Report and

Recommendation entered August 24, 2020 are SEVERED from this action. The resulting case

should be assigned to the regular practice for numbering and allotment of newly-filed civil

actions.
           So ORDERED and SIGNED, Sep 15, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                                 2
